Citation Nr: 0923984	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle injury including scarring (right ankle injury), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than March 18, 
2004, for the assignment of a 10 percent rating for the 
service-connected residuals of a right ankle injury.

3.  Entitlement to a compensable rating for residuals of 
laceration of the right first finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active duty for training from January to May 
1976 and had active duty service from April 1978 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 10 percent rating for residuals 
of a right ankle injury, effective from March 18, 2004, and 
denied a compensable rating for residuals of laceration of 
the right first finger.  By letter dated in November 2006, 
the Veteran was advised that his case was being transferred 
to the San Diego RO.

The Board remanded the claim in June 2008 to afford the 
Veteran a videoconference hearing.  The Veteran testified at 
a videoconference hearing chaired by the undersigned in April 
2009.  A transcript of the proceeding is of record.

The issues of entitlement to increased ratings for right 
ankle injury and laceration of the right first finger are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran submitted his claim for an increased rating 
for a right ankle injury on March 18, 2004.

2.  An increased rating for a right ankle injury was not 
factually ascertainable prior to March 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 18, 
2004, for an increased disability rating for right ankle 
injury have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the Veteran disagrees with the 
effective date assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, --- 
S.Ct.---, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  As the 
Veteran has not alleged any prejudice, that burden has not 
been met.  

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

The RO made reasonable efforts to assist the Veteran with the 
development of this claim.  The service records and post-
service treatment records identified by the Veteran were 
obtained and associated with the claims file.  The Veteran 
has not identified any outstanding evidence that is relevant 
to this claim.

Under these circumstances, the requirements of the duty to 
assist have been satisfied, all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran.

II.  Analysis

The Veteran claims that his 10 percent rating for the right 
ankle injury was reduced to a noncompensable rating, 
effective March 1983, this reduction was not proper, he was 
not informed of the RO's October 1983 reduction, and he 
appealed the reduction.  However, he maintains that the RO 
never replied to his appeal.  

The Veteran's claims file contains a letter from the Veteran 
received in December 1983, in which he refers to a letter 
from the RO received in August 1983 and telephone 
conversations he had with RO personnel in October and 
November 1983.  He filed a notice of disagreement in February 
1984, and stated that he received a letter from the RO noting 
that his benefits were cancelled because he failed to appear 
for an examination.  He also noted that he appeared for a 
September 1983 examination, but his benefits were still 
reduced.  He received a statement of the case regarding the 
issue in February 1984.  He filed a substantive appeal, and a 
September 1984 Board decision essentially upheld the 
reduction.  

He maintains that his right ankle injury has produced severe 
pain, numbness, and loss of function since separation from 
service and therefore, he is entitled to a 10 percent rating, 
effective March 1983.  At his hearing, the Veteran stated 
that he has not had treatment for the right ankle since 
service.  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An earlier effective date may be assigned when it is 
factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

An application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application.  Wright v. Gober, 10 Vet. App. 
343, 346-47 (1997).  

The failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA 
regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, 
the date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).

The Veteran's right ankle injury is properly rated under 
Diagnostic Code 5271, which provides that moderate limitation 
of motion of the ankle warrants a 10 percent evaluation; a 20 
percent evaluation requires marked limitation of motion.  

The Veteran filed a claim for increased rating for right 
ankle injury that was received on March 18, 2004.  

There is no factually ascertainable evidence demonstrating an 
increased rating was warranted prior to March 18, 2004, 
because, prior to that time, limitation of right ankle motion 
was not clinically reported.  The first definitive clinical 
evidence of limited painful motion is from a March 2006 VA 
examination.  The Veteran relates severe neurological 
symptoms resulting from his right ankle injury, particularly 
complete right foot numbness since separation from service.  
However, the Veteran's treatment records do not attribute any 
putative right foot numbness to his service-connected 
disability.  VA clinical records note treatment for Vitamin 
B12 deficiency/pernicious anemia.  The July 2000 VA 
examination report noted that the Veteran's decreased 
sensation resulted in a nondermatomal distribution.  An 
August 2004 VA progress note relating to the Veteran's 
neuropathy gave an impression of "malingering 
(compensation)."  In addition, the increased rating claim 
will be remanded to resolve this issue of entitlement to an 
increased rating for the disability.  

Accordingly, the records also do not support a compensable 
rating for the Veteran's right ankle injury prior to March 
18, 2004.

Although the Veteran may genuinely and sincerely believe that 
an earlier effective date is his warranted for the increased 
evaluation of his service connected disability, he is not a 
licensed medical practitioner and is not competent to offer 
medical opinions as to the extent of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran's 
opinion as to the presence of limited motion, the criteria 
needed for the assignment of a compensable disability 
evaluation, is not competent evidence.  

The Veteran raised the issue of the propriety of the RO's 
October 1983 decision reducing the 10 percent rating for his 
right ankle injury effective March 1983  The Veteran filed a 
timely appeal to that decision and the Board, in a September 
1984 decision, essentially upheld the reduction.  Although 
the finality of the September 1984 Board decision could be 
vitiated by a finding of clear and unmistakable (CUE) in that 
decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 
1998), no such claim has been raised here.  The arguments of 
the Veteran and his representative do not specifically allege 
CUE with respect to the September 1984 Board decision.  
Moreover, a CUE claim requires some degree of specificity; 
not only as to what the alleged error is, but - unless it is 
the kind of error that, if true, would constitute CUE on its 
face - persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997). 

The preponderance of the evidence is against the claim.


ORDER

An effective date earlier than March 18, 2004, for an 
increased disability rating for right ankle injury is denied.


REMAND

When a veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  The Veteran last had a VA 
examination for compensation purposes in March 2006.  The 
Veteran will be provided an opportunity to report to a 
current VA examination to ascertain the current status of the 
service-connected right ankle injury and laceration of the 
right first finger.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination of the 
Veteran's right ankle injury.  The 
examiner is to review the claims file, 
including a copy of this remand, and to 
comment on the extent to which any pain, 
flare-ups of pain, weakened movement, 
excess fatigability or incoordination 
associated with the service-connected 
right ankle injury results in functional 
impairment of the right ankle.  Further, 
any such functional impairment should be 
expressed, if feasible, in terms of the 
additional loss of range of motion of the 
right ankle.  The examiner should offer 
an opinion as to whether there is 
adequate objective pathology present to 
support the Veteran's subjective 
complaints of pain.  The examiner should 
also render an opinion regarding whether 
it is at least as likely as not that any 
neuropathy of the right ankle is related 
to the Veteran's service-connected right 
ankle injury.  

2.  Arrange for an examination of the 
Veteran's scar of the right first finger.  
His claims folder, including a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should note 
the locations of any scars and their 
dimensions, whether they are deep or 
superficial, whether they are unstable, 
whether they are tender and painful, and 
whether they cause any impairment of 
function (and if so, the functional 
impairment must be described in detail).  
The examiner should offer an opinion as 
to whether there is adequate objective 
pathology present to support the 
Veteran's subjective complaints of pain.

3.  Then readjudicate the claims.  If 
either claim continues to be denied, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


